EXAMINER'S AMENDMENT
This action is a response to the filing on 7/6/2022. Examiner acknowledges the amendments made to claims 5, 13, 14, and 19.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

5. (Currently Amended) The method according to claim 1, wherein the stimulation of the second subject based on [with] the determined brainwave activity patterns comprises at least one of visual and auditory stimulation of the second subject according to a frequency-dependent brainwave pattern of the first subject.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the steps of 
processing the brainwave activity patterns of the first subject who has the respective desired mental arousal state with an automated processor to classify brainwave patterns according to a statistical classifier or neural network, while preserving at least waveform phase information of the brainwave activity patterns, and
inducing the desired mental arousal state in the second subject with a sensory stimulator by stimulating the second subject based on the determined brainwave activity patterns of the first subject comprising the preserved at least phase information of the brainwave activity patterns.
Claims 2-8 are dependent on allowed matter from claim 1 and are allowed.

In regards to claim 9, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the following steps:
processing the brainwave activity patterns with an automated processor to classify brainwave patterns according to a statistical classifier or neural network, while preserving at least waveform phase information of the brainwave activity patterns:
retrieving the brainwave activity patterns from the non-volatile memory; and
replicating the desired mental state of the first subject in the second subject by selectively providing sensory stimulation of the second subject comprising the preserved at least phase information of the brainwave activity patterns, adapted to induce the brainwave activity patterns in the second subject corresponding to the desired mental state.
Claims 10-13 are dependent on allowed matter from claim 9 and are allowed.

In regards to claim 14, the prior art of record does not teach or suggest a system, as claimed by Applicant, with a combination of components that includes:
an automated processor, configured to read the non-volatile digital data storage medium memory, process the brainwaves to classify brainwave patterns according to a statistical classifier or neural network, while preserving at least waveform phase information of the brainwaves, and control the stimulator selectively dependent on the stored data and the determined brainwave pattern of the second subject to present a sensory stimulus comprising the preserved at least phase information of the brainwaves. 
Claims 15-20 are dependent on allowed matter from claim 14 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791  

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791